Pee Curiam.
The infant plaintiff, Louise A. Galaida, by next friend, has a verdict for $20,000 for pain and suffering and personal injuries, inflicted by the negligent operation of a motor vehicle of the defendant, and her father, the plaintiff, Joseph Galaida, has a verdict for $2,000 for the cost of effecting a cure of his daughter’s ailments, &c., so inflicted.
These we are asked to set aside as being excessive, against the weight of the evidence and contrary to law, in that the child was a trespasser upon the highway; that it'was error *367to refuse to nonsuit; that the plaintiff, father, was not entitled to a verdict because he was guilty of negligence in the care of the child; that the court erred in refusing to charge certain requests of the defendant; and that the court erred in certain instructions to the jury.
Our examination of the case leads us to the conclusion that none of these reasons present sufficient grounds for the setting aside of the verdicts, and the rule to show cause is therefore discharged, with costs.